Citation Nr: 0707606	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Evidence received since the October 1991 RO denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 1991 decision denying a reopened claim for 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
October 1991 rating decision to reopen a claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In October 1991, the RO denied the veteran's claim to reopen 
a claim for service connection for a psychiatric disorder.  
The veteran did not appeal the decision.  Therefore, the 
October 1991 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 
20.302, 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim to reopen in August 2002.  
Therefore a new definition of what constitutes new and 
material evidence applies to this case.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the October 1991 final denial 
consists of VA treatment records, private medical records, 
inpatient hospitalization records, VA examinations for other 
disabilities, a May 2003 statement from the veteran's 
brother, an October 2002 post-traumatic stress disorder 
(PTSD) questionnaire from the veteran, and an October 2002 
statement from the veteran.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's psychiatric disorder 
was incurred during, or aggravated by, his military service 
from August 1973 to August 1975, over 30 years ago.  

As prior to October 1991, the medical records received by VA 
after the October 1991 denial show multiple diagnoses of 
schizophrenia, depressive disorder, and alcoholism, but no 
diagnosis of PTSD.  Simply stated, more evidence that the 
veteran has a disorder (a fact which was not at issue in 
October 1991) does not provide a basis to find that this 
disorder is related to service many years ago. 

The veteran and his brother both submitted statements 
alleging that the psychiatric disorder was PTSD and that it 
was caused by incidents during the veteran's military 
training.  The veteran and his brother do not have the 
medical expertise to diagnose the veteran with PTSD or find 
that the veteran's current psychiatric disorder is related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While the new evidence shows 
that the veteran has a psychiatric disorder, it is not 
material because it does not relate to whether the veteran's 
disability is linked to his military service.  Accordingly, 
the Board finds no new and material evidence to reopen the 
claim for service connection a psychiatric disorder.  The 
claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the September 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board observes that the May 2004 statement of the case 
(SOC) informed the veteran of what constituted new and 
material evidence and the July 2003 letter informed the 
veteran regarding what was needed to prevail in this claim.  
The September 2002 letter also provided the veteran 
additional information on how he could prevail in his claim.  
The veteran was informed that new evidence must be evidence 
that was submitted to VA for the first time, that was not 
cumulative or tended to reinforce a previously established 
point.  He was informed that material evidence must relate 
directly to substantiation of the claim.  Therefore, there is 
no prejudice to the veteran under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a psychiatric disorder is not 
reopened.  The appeal is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


